1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10
11   JULIET CONRAD, JOHN                             Case No. 2:19-CV-00301-JAM-KJN
     DARMANIN, LINDA DARMANIN,
12                                                   ORDER EXTENDING
                        Plaintiffs,                  DEADLINE TO COMPLETE
13                                                   THE VOLUNTARY DISPUTE
              v.                                     RESOLUTION PROGRAM
14
     DIAMOND RESORTS                                 Complaint Filed: February 19, 2019
15   INTERNATIONAL CLUB, INC.;                       Trial Date: None Set
     DIAMOND RESORTS U.S.
16   COLLECTION DEVELOPMENT,
     LLC.; DIAMOND RESORTS U.S.
17   COLLECTION MEMBERS
     ASSOCIATION; LAKE TAHOE
18   RESORT PARTNERS LLC;
     DIAMOND RESORTS HOLDINGS,
19   LLC AND DOES 1-20,
20                      Defendants.
21
22            The Court, having considered the parties’ Joint Stipulation, hereby issues the
23   following order:
24            The deadline for the parties to complete the Voluntary Dispute Resolution
25   Program is hereby extended to January 31, 2020.
26            IT IS SO ORDERED.                      /s/ John A. Mendez_______
27   Dated:        November 13, 2019                 Honorable John A. Mendez
28
                                                               [PROPOSED] ORDER ON JOINT STIPULATION RE
     4810-9773-0987.2                            1               VOLUNTARY DISPUTE RESOLUTION PROGRAM
                                                                        CASE NO. 2:19-CV-00301-JAM-KJN
